Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment

1.	This action is in response to the amendment filed August 12, 2021. Claims 1 and 9 were amended, rendering claims 1-16 pending, with claims 9-16 withdrawn as a non-elected invention.

Claim Rejections – 35 USC § 102(a)(1)

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozin (U.S. 2016/0271283). 
Kozin discloses a thermally shrinkable wrapper including a first layer of a thermally shrinkable film and a second layer of a thermally shrinkable film which is 
Kozin discloses the first and second layers are formed of groups of welds, which are equidistantly spaced apart from each other in the longitudinal direction of the wrapper (paragraph 19). Kozin discloses each group of welds comprises at least three linear welds, which are aligned and equidistantly spaced apart from each other in the transversal direction (paragraph 21).  Figures 1-2 of Kozin show the plurality of spaced apart welds are spaced throughout the shrink film composite, as in claims 1-2.
	Concerning claims 3-4, Kozin discloses each of the shrinkable layers consists of material, which is independently selected from the group, which includes polyethylene (PE), high-density polyethylene (HDPE), low-density polyethylene (LDPE), polypropylene (PP) and polyolefin (paragraph 23) which is interpreted as the layers being able to consist of the same or different material.
Concerning claim 8, Kozin does not disclose the shrink film has adhesive welds.

Claim Rejections – 35 USC § 103(a)

4.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kozin (U.S. 2016/0271283). 
Kozin is taken as above. Kozin discloses a thermally shrinkable wrapper including a first layer of a thermally shrinkable film and a second layer of a thermally shrinkable film which is parallel longitudinal along the edges, which is placed over the first layer, where the layers are welded between the first layer and the second layer (abstract and Figure 1).  Kozin does not appear to explicitly teach the shrink film 

Claim Rejections – 35 USC § 103(a)

5.	Claims 6-7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kozin (U.S. 2016/0271283) in view of Mitchell (U.S. 2014/0208695).
Kozin is taken as above.  Kozin does not appear to disclose the orientation of the shrink film.  Mitchell teaches a multilayer heat shrinkable film  having a first skin layer and second skin layer (paragraphs 2, 9) where the film is seamed through laser welding (paragraph 10).  Mitchell discloses the film may be oriented in the machine direction (paragraphs 3 and 9-10).  Kozin and Mitchell are combinable because they are related to a similar technical field, which is shrink films. It would have been obvious to one of ordinary skill in the art to have machine oriented the shrink material of Kozin, as Mitchell teaches it is known in the art to machine orient shrinkable film material, as in claims 6-7.






Response to Arguments

6.	Applicant’s arguments of the rejection made under 35 U.S.C. 102(a)(1) as being anticipated by Kozin (U.S. 2016/0271283) have been considered; however, are unpersuasive.  Applicant argues Kozin does not disclose a plurality of spaced apart welds throughout the shrink film composite.  In response to Applicant’s argument, 
Kozin discloses the first and second layers are formed of groups of welds, which are equidistantly spaced apart from each other in the longitudinal direction of the wrapper (paragraph 19). Kozin discloses each group of welds comprises at least three linear welds, which are aligned and equidistantly spaced apart from each other in the transversal direction (paragraph 21).  Figures 1-2 of Kozin show the plurality of spaced apart welds are spaced throughout the shrink film composite.
	 Applicant’s arguments of the rejection made under 35 U.S.C. 103(a) as being unpatentable over 35 U.S.C. 103(a) as being unpatentable over Kozin (U.S. 2016/0271283) has been considered; however, are unpersuasive.  Applicant argues Kozin does not disclose different physical parameters.  In response to Applicant’s argument, although Kozin does not appear to explicitly teach the shrink film possesses different physical parameters, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the shrink film is carried out using material (shrink film) and process conditions (welding) which are substantially identical to those disclosed by applicants. Therefore 
Applicant’s arguments of the rejection made under 35 U.S.C. 103(a) as being unpatentable over 35 U.S.C. 103(a) as being unpatentable over Kozin (U.S. 2016/0271283) in view of Mitchell (U.S. 2014/0208695) has been considered; however, are unpersuasive.  Applicant argues Mitchell does not remedy the deficit of Kozin as to the spaced apart welds being throughout the composite as presently claimed.  Because Kozin has been maintained for reasons of record, Kozin in view of Mitchell is also maintained for reasons of record.

Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781